UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-34142 OAK VALLEY BANCORP (Exact name of registrant as specified in its charter) California 26-2326676 State or other jurisdiction of I.R.S. Employer incorporation or organization Identification No. 125 N. Third Ave., Oakdale, CA 95361 (Address of principal executive offices) (209) 848-2265 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 8,088,155 shares of common stock outstanding as of August 8, 2016. Oak Valley Bancorp June 30, 2016 Table of Contents Page PARTI – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2016 and December31, 2015 (Unaudited) 3 Condensed Consolidated Statements of Income for the Three and Six month periods Ended June 30, 2016 andJune 30, 2015 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Threeand Six month periods Ended June 30, 2016 and June 30, 2015 (Unaudited) 5 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Year Ended December 31, 2015 and the Six-month period EndedJune 30, 2016 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six-month periods Ended June 30, 2016 and June 30, 2015 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PARTII – OTHER INFORMATION 48 Item 1. Legal Proceedings 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 2 PART I – FINANCIAL STATEMENTS OAK VALLEY BANCORP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ 162,624 $ 174,778 Federal funds sold 0 15,825 Cash and cash equivalents 162,624 190,603 Securities available for sale 150,299 131,546 Loans, net of allowance for loan loss of $7,680 and $7,356 at June 30, 2016 and December 31, 2015, respectively 569,668 530,394 Bank premises and equipment, net 13,922 14,277 Other real estate owned 1,231 2,066 Interest receivable and other assets 27,891 28,152 $ 925,635 $ 897,038 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 838,458 $ 814,691 Interest payable and other liabilities 5,184 4,084 Total liabilities 843,642 818,775 Shareholders’ equity Common stock, no par value; 50,000,000 shares authorized, 8,088,155 and 8,078,155 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively 24,682 24,682 Additional paid-in capital 3,346 3,217 Retained earnings 51,239 48,795 Accumulated other comprehensive income, net of tax 2,726 1,569 Total shareholders’ equity 81,993 78,263 $ 925,635 $ 897,038 The accompanying notes are an integral part of these consolidated financial statements. 3 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share amounts) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, INTEREST INCOME Interest and fees on loans $ 7,129 $ 5,376 $ 13,677 $ 10,779 Interest on securities available for sale 1,016 898 1,993 1,773 Interest on federal funds sold 5 9 14 17 Interest on deposits with banks 147 72 323 139 Total interest income 8,297 6,355 16,007 12,708 INTEREST EXPENSE Deposits 191 155 359 307 Total interest expense 191 155 359 307 Net interest income 8,106 6,200 15,648 12,401 Provision for (reversal of) loan losses 125 0 325 ) Net interest income after provision for (reversal of) loan losses 7,981 6,200 15,323 12,526 OTHER INCOME Service charges on deposits 337 308 670 620 Earnings on cash surrender value of life insurance 95 106 203 214 Mortgage commissions 49 42 95 88 Net gain on sales and calls of securities 12 73 18 182 Other 563 627 1,107 1,079 Total non-interest income 1,056 1,156 2,093 2,183 OTHER EXPENSES Salaries and employee benefits 3,370 2,955 6,725 5,938 Occupancy expenses 813 724 1,651 1,471 Data processing fees 440 358 911 711 Regulatory assessments (FDIC & DBO) 170 131 327 245 Other operating expenses 1,394 1,025 2,760 1,926 Total non-interest expense 6,187 5,193 12,374 10,291 Net income before provision for income taxes 2,850 2,163 5,042 4,418 PROVISION FOR INCOME TAXES 946 653 1,629 1,382 NET INCOME $ 1,904 $ 1,510 $ 3,413 $ 3,036 NET INCOME PER COMMON SHARE $ 0.24 $ 0.19 $ 0.43 $ 0.38 NET INCOME PER DILUTED COMMON SHARE $ 0.24 $ 0.19 $ 0.42 $ 0.38 The accompanying notes are an integral part of these consolidated financial statements. 4 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, (in thousands) Net income $ 1,904 $ 1,510 $ 3,413 $ 3,036 Other comprehensive income: Unrealized holding gains (losses) on securities arising during the current period, net of tax effect of $748 thousand and $816 thousand for the three and six month periods ended June 30, 2016 and 2015, respectively, and ($824) and ($783) for the comparable 2015 periods 1,069 ) 1,168 ) Reclassification adjustment due to net gains realized on sales and calls of securities, net of tax effect of $5 thousand and $7 thousand for the three and six months ended June 30, 2016, respectively, and $30 thousand and $75 thousand for the comparable 2015 periods (7 ) Other comprehensive income (loss) 1,062 ) 1,157 ) Comprehensive income $ 2,966 $ 289 $ 4,570 $ 1,809 The accompanying notes are an integral part of these consolidated financial statements. 5 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) YEAR ENDED DECEMBER 31, 2, 2016 Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Shareholders’ (dollars in thousands) Shares Amount Capital Earnings Income (Loss) Equity Balances, January 1, 2015 8,074,855 $ 24,682 $ 2,910 $ 45,582 $ 1,867 $ 75,041 Stock options exercised 0 Tax benefit on stock based compensation 46 46 Restricted stock issued 6,000 0 Restricted stock forfeited ) 0 Cash dividends declared ) ) Stock based compensation 261 261 Other comprehensive loss ) ) Net income 4,908 4,908 Balances, December 31, 2015 8,078,155 $ 24,682 $ 3,217 $ 48,795 $ 1,569 $ 78,263 Restricted stock issued 10,000 $ 0 Cash dividends declared ) ) Stock based compensation 129 129 Other comprehensive income 1,157 1,157 Net income 3,413 3,413 Balances, June 30, 2016 8,088,155 $ 24,682 $ 3,346 $ 51,239 $ 2,726 $ 81,993 The accompanying notes are an integral part of these consolidated financial statements 6 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,413 $ 3,036 Adjustments to reconcile net earnings to net cash from operating activities: Provision (reversal of provision) for loan losses 325 ) Decrease in deferred fees/costs, net ) ) Depreciation 646 588 Amortization of investment securities, net 164 87 Stock based compensation 129 123 Gain on sale of premises and equipment (1 ) (5 ) OREO write downs and losses on sale 88 50 Gain on sales and calls of available for sale securities ) ) Earnings on cash surrender value of life insurance ) ) Gain on BOLI death benefit (2 ) ) Increase (decrease) in interest payable and other liabilities 1,100 ) Increase in interest receivable ) ) Increase in other assets ) ) Net cash from operating activities 5,060 1,738 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of available for sale securities ) ) Proceeds from maturities, calls, and principal paydowns of securities available for sale 15,353 16,475 Net increase in loans ) ) Purchase of FHLB Stock ) 0 Proceeds from sale of OREO 0 Proceeds from redemption of BOLI policies 186 292 Proceeds from sales of premises and equipment 1 5 Net purchases of premises and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder cash dividends paid ) ) Net increase in demand deposits and savings accounts 22,180 15,841 Net increase (decrease) in time deposits 1,587 ) Net cash from financing activities 22,798 13,548 NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period 190,603 144,288 CASH AND CASH EQUIVALENTS, end of period $ 162,624 $ 142,014 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 368 $ 318 Income taxes $ 11 $ 1,940 NON-CASH INVESTING ACTIVITIES: Change in unrealized gain (loss) on available-for-sale securities $ 1,966 $ (9 ) The accompanying notes are an integral part of these consolidated financial statements. 7 OAK VALLEY BANCORP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION On July3, 2008 (the “Effective Date”), a bank holding company reorganization was completed whereby Oak Valley Bancorp (“the Company”) became the parent holding company for Oak Valley Community Bank ( the “Bank”).On the Effective Date, a tax-free exchange was completed whereby each outstanding share of the Bank was converted into one share of the Company and the Bank became the sole wholly-owned subsidiary of the holding company. On December 23, 2015, the Company completed its acquisition of Mother Lode Bank (“MLB”), a California state-chartered bank headquartered in Sonora, California, in a transaction in which Mother Lode Bank was merged with and into the Bank, with the Bank as the surviving company in the transaction. The purchase price for Mother Lode Bank was approximately $7.3 million. As of the acquisition date, Mother Lode Bank’s total assets were $78.7 million and total deposits were $71.1 million. Oak Valley Community Bank is a California State chartered bank. The Company was incorporated under the laws of the state of California on May31, 1990, and began operations in Oakdale on May28, 1991. The Company operates branches in Oakdale, Sonora, Bridgeport, Bishop, Mammoth Lakes, Modesto, Manteca, Patterson, Turlock, Ripon, Stockton, Tracy and Escalon, California. The Bridgeport, Mammoth Lakes, and Bishop branches operate as a separate division, Eastern Sierra Community Bank. The Company’s primary source of revenue is providing loans to customers who are predominantly middle-market businesses. The consolidated financial statements include the accounts of the Company and its wholly-owned bank subsidiary. All material intercompany transactions have been eliminated. In the opinion of Management, the consolidated financial statements contain all adjustments necessary to present fairly the financial position, results of operations, changes in shareholders’ equity and cash flows.All adjustments are of a normal, recurring nature. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant accounting estimates reflected in the Company’s consolidated financial statements include the allowance for loan losses, determination of non-accrual loans, other-than-temporary impairment of investment securities, the fair value measurements, deferred compensation plans, and the determination, recognition and measurement of impaired loans. Actual results could differ from these estimates. The interim consolidated financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented. All such adjustments are of a normal recurring nature. The results of operations for the three and six month periods ended June 30, 2016 are not necessarily indicative of the results of a full year’s operations. Certain prior year amounts have been reclassified to conform to the current year presentation. There was no effect on net income or shareholders’ equity as a result of reclassifications. For further information, refer to the audited consolidated financial statements and footnotes included in the Company’s Form 10-K for the year ended December31, 2015. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In September, 2015, the FASB issued ASU No. 2015-16, Simplifying the Accounting for Measurement Period Adjustments (Topic 805). This ASU eliminates the requirement to restate prior period financial statements for measurement period adjustments to assets acquired and liabilities assumed in a business combination. The new guidance under this update requires the cumulative impact of measurement period adjustments be recognized in the period the adjustment is determined. This update does not change what constitutes a measurement period adjustment, nor does it change the length of the measurement period. The new standard is effective for interim annual periods beginning after December 15, 2015 and should be applied prospectively to measurement period adjustments that occur after the effective date. The adoption of this update is not expected to have a material impact on the Company’s consolidated financial statements. In January 2016, the FASB issued ASU No. 2016-01, Financial Instruments - Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. The amendments in this ASU make improvements to GAAP related to financial instruments that include the following as applicable to us. ● Equity investments, except for those accounted for under the equity method of accounting or those that result in consolidation of the investee, are required to be measured at fair value with changes in fair value recognized in net income. However, an entity may choose to measure equity investments that do not have readily determinable fair values at cost minus impairment, if any, plus or minus changes resulting from observable price changes in orderly transactions for the identical or a similar investment of the same issuer. 8 ● Simplifies the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment - if impairment exists, this requires measuring the investment at fair value. ● Eliminates the requirement for public companies to disclose the method(s) and significant assumptions used to estimate the fair value that is currently required to be disclosed for financial instruments measured at amortized cost on the balance sheet. ● Public companies will be required to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. ● Requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or the accompanying notes to the financial statements. ● The reporting entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities in combination with the entity's other deferred tax assets. ASU 2016-01 is effective for public business entities for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. This ASU will impact our financial statement disclosures, however, we do not expect this ASU to have a material impact on our financial condition or results of operations. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). This ASU was issued to increase transparency and comparability among organizations by recognizing lease assets and lease liabilities, including leases classified as operating leases under previous GAAP, on the balance sheet and requiring additional disclosures of key information about leasing arrangements. ASU 2016-02 is effective for annual periods, including interim periods within those annual periods beginning after December 15, 2018 and requires a modified retrospective approach to adoption. Early application of the amendments is permitted. We are currently evaluating the provisions of this ASU and will be monitoring developments and additional guidance to determine the potential outcome the amendments will have on our financial condition and results of operations. NOTE 3 – ACQUISITION On December 23, 2015, in effort to expand our market presence and enhance shareholder value, the Company acquired 100% of the outstanding common shares of Mother Lode Bank ("MLB") and all unexercised options to purchase MLB common stock were cancelled, in exchange for $7,336,000 in cash (the "MLB Acquisition"). In conjunction with the MLB Acquisition, MLB was merged with and into Oak Valley Community Bank. On January 29, 2016, the two acquired MLB branches in Sonora were closed after management determined that our two existing branches in Sonora would be able to support our new customers. The assets acquired and liabilities assumed, both tangible and intangible, were recorded at their fair values as of the acquisition date in accordance with ASC 805. We have not identified additional information that existed at the acquisition date that would affect the measurement of assets acquired and liabilities assumed. Accordingly, there have been no changes in the fair value of assets acquired or liabilities assumed since the acquisition date. The acquisition was treated as a "reorganization" within the definition of section 368(a) of the Internal Revenue Code and is generally considered tax-free for U.S. federal income tax purposes. 9 The following table reflects the estimated fair values of the assets acquired and liabilities assumed related to the MLB Acquisition: (Dollars in thousands) Acquisition Date December 23, 2015 Assets: Cash and cash equivalents $ 30,804 Loans 42,831 Core deposit intangible 1,031 Deferred tax asset 2,651 Goodwill 662 Other assets 738 Total assets acquired $ 78,717 Liabilities: Deposits: Non-interest bearing $ 36,177 Interest bearing Transaction accounts 6,112 Savings accounts 15,727 Money market accounts 7,602 Other time accounts 5,507 Total deposits 71,125 Other liabilities 256 Total liabilities assumed $ 71,381 Merger consideration $ 7,336 10 The following table presents the net assets acquired from MLB and the estimated fair value adjustments: (Dollars in thousands) Acquisition Date December 23, 2015 Book value of net assets acquired from Mother Lode Bank $ 4,884 Fair value adjustments: Loans ) Reversal of Allowance for Loan Loss 1,279 Core deposit intangible asset 1,031 Other assets & liabilities, net ) Total purchase accounting adjustments $ ) Deferred tax asset (tax effect of purchase accounting adjustments at 41.15%) 354 DTA Carryforward 2,296 Fair value of net assets acquired from Mother Lode Bank $ 6,674 Merger consideration 7,336 Less: fair value of net assets acquired ) Goodwill $ 662 As a result of the MLB Acquisition, we recorded $662,000 in goodwill, which represents the excess of the total purchase price paid over the fair value of the assets acquired, net of the fair values of liabilities assumed. Goodwill mainly reflects expected value created through the combined operations of MLB and the Company. At December 31, 2015, we determined that the fair value of our traditional community banking activities (provided through our branch network) exceeded the carrying amount. Therefore, no impairment on goodwill has been recorded. The following is a description of the methods used to determine the fair values of significant assets and liabilities at acquisition date presented above. Loans The fair values for acquired loans were developed based upon the present values of the expected cash flows utilizing market-derived discount rates. Expected cash flows for each acquired loan were projected based on contractual cash flows adjusted for expected prepayment, expected default (i.e. probability of default and loss severity), and principal recovery. Prepayment rates were applied to the principal outstanding based on the type of loan, where appropriate. Prepayments were based on a constant prepayment rate (“CPR”) applied across the life of a loan. The annual CPRs were between 0% and 5%, depending on the characteristics of the loan pool (e.g. construction, commercial real estate, etc.). Non-credit-impaired loans with similar characteristics were grouped together and were treated in the aggregate when applying the discount rate on the expected cash flows. Aggregation factors considered included the type of loan and related collateral, risk classification, fixed or variable interest rate, term of loan and whether or not the loan was amortizing. See Note 5 for additional information. Core Deposit Intangible The core deposit intangible represents the estimated future benefits of acquired deposits and is booked separately from the related deposits. The value of the core deposit intangible asset was determined using a discounted cash flow approach to arrive at the cost differential between the core deposits (non-maturity deposits such as transaction, savings and money market accounts) and alternative funding sources. A core deposit intangible asset of $1,031,000 was recorded on December 23, 2015, of which $40,000 and $81,000 was amortized during the three and six month periods ended June 30, 2016, respectively. The core deposit intangible is amortized on an accelerated basis over an estimated ten-year life, and it is evaluated periodically for impairment. No impairment loss was recognized as of June 30, 2016. 11 Acquisition Related Expenses Acquisition-related expenses are recognized as incurred and continue until all systems have been converted and operational functions become fully integrated. We incurred one-time third-party acquisition-related expenses in the consolidated statements of income totaling $83,000 and $141,000 during the three and six month periods ended June 30, 2016, respectively. The conversion of the operating systems was completed in April 2016. NOTE 4 – SECURITIES The amortized cost and estimated fair values of debt securities as of June 30, 2016 are as follows: (dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale securities: U.S. agencies $ 29,075 $ 1,171 $ (4 ) $ 30,242 Collateralized mortgage obligations 4,505 25 ) 4,520 Municipalities 72,458 4,116 ) 76,560 SBA pools 788 0 (4 ) 784 Corporate debt 19,345 25 ) 19,072 Asset backed securities 16,277 15 ) 16,027 Mutual fund 3,218 0 ) 3,094 $ 145,666 $ 5,352 $ ) $ 150,299 The following tables detail the gross unrealized losses and fair values aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at June 30, 2016. (dollars in thousands) Less than 12 months 12 months or more Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. agencies $ 3,795 $ (4 ) $ 0 $ 0 $ 3,795 $ (4 ) Collateralized mortgage obligations 2,111 ) 0 0 2,111 ) Municipalities 1,472 ) 428 (4 ) 1,900 ) SBA pools 0 0 783 (4 ) 783 (4 ) Corporate debt 13,569 ) 478 ) 14,047 ) Asset backed securities 2,864 ) 9,659 ) 12,523 ) Mutual fund 0 0 3,094 ) 3,094 ) Total temporarily impaired securities $ 23,811 $ ) $ 14,442 $ ) $ 38,253 $ ) At June 30, 2016, there was one U.S municipality, two SBA pools, three corporate debts, five asset backed securities and one mutual fund that comprised the total securities in an unrealized loss position for greater than 12 months and two U.S. agencies, one collateralized mortgage obligation, two municipalities, nine corporate debts and two asset backed securities that make up the total securities in a loss position for less than 12 months. Management periodically evaluates each available-for-sale investment security in an unrealized loss position to determine if the impairment is temporary or other than temporary. This evaluation encompasses various factors including, the nature of the investment, the cause of the impairment, the severity and duration of the impairment, credit ratings and other credit related factors such as third party guarantees and volatility of the security’s fair value. Management has determined that no investment security is other than temporarily impaired. The unrealized losses are due primarily to interest rate changes and the Company does not intend to sell the securities and it is not likely that we will be required to sell the securities before the earlier of the forecasted recovery or the maturity of the underlying investment security. 12 The amortized cost and estimated fair value of investment securities at June 30, 2016, by contractual maturity or call date, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. (dollars in thousands) Amortized Cost Fair Value Available-for-sale securities: Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years $ $ The amortized cost and estimated fair values of debt securities as of December31, 2015, are as follows: (dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale securities: U.S. agencies $ 31,815 $ 1,142 $ ) $ 32,868 Collateralized mortgage obligations 2,729 17 ) 2,719 Municipalities 66,535 2,248 ) 68,586 SBA pools 811 0 (5 ) 806 Corporate debt 13,497 44 ) 13,420 Asset backed securities 10,321 0 ) 10,138 Mutual fund 3,172 0 ) 3,009 $ 128,880 $ 3,451 $ ) $ 131,546 The following tables detail the gross unrealized losses and fair values aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at December31, 2015. (dollars in thousands) Less than 12 months 12 months or more Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. agencies $ 7,129 $ ) $ 1,800 $ ) $ 8,929 $ ) Collateralized mortgage obligations 0 0 1,266 ) 1,266 ) Municipalities 11,451 ) 3,680 ) 15,131 ) SBA pools 0 0 807 (5 ) 807 (5 ) Corporate debt 9,376 ) 0 0 9,376 ) Asset backed securities 5,351 ) 4,787 ) 10,138 ) Mutual fund 0 0 3,009 ) 3,009 ) Total temporarily impaired securities $ 33,307 $ ) $ 15,349 $ ) $ 48,656 $ ) We recognized gross gains of $12,000 and $18,000 for the three and six month periods ended June 30, 2016, respectively, on certain available-for-sale securities that were called or sold, which compares to $73,000 in the same periods of 2015. There were no securities sold during the first six months of 2016, compared to two available-for-sale securities sold during the first six months of 2015, which resulted in a loss of $32 ,000 on one sale and a gain of 13,000 on the other sale. Securities carried at $83,348,000 and $65,902,000 at June 30, 2016 and December31, 2015, respectively, were pledged to secure deposits of public funds. 13 NOTE 5 – LOANS Our customers are primarily located in Stanislaus, San Joaquin, Tuolumne, Inyo, and Mono Counties. As of June 30, 2016, approximately 78% of the Company’s loans are commercial real estate loans which include construction loans. Approximately 12% of the Company’s loans are for general commercial uses including professional, retail, and small business. Additionally, 6% of the Company’s loans are for residential real estate and other consumer loans. The remaining 4% are agriculture loans. Loan totals were as follows: (in thousands) June 30, 2016 December 31, 2015 Commercial real estate: Commercial real estate- construction $ 16,459 $ 19,363 Commercial real estate- mortgages 371,393 363,644 Land 9,478 10,239 Farmland 56,260 29,801 Commercial and industrial 65,359 63,776 Consumer 910 774 Consumer residential 32,588 Agriculture 24,640 20,847 Total loans 579,774 541,032 Less: Deferred loan fees and costs, net ) ) Allowance for loan losses ) ) Net loans $ 569,668 $ 530,394 Loan Origination/Risk Management. The Company has certain lending policies and procedures in place that are designed to maximize loan income within an acceptable level of risk. Management reviews and approves these policies and procedures on a regular basis. A reporting system supplements the review process by providing management with frequent reports related to loan production, loan quality, concentration of credit, loan delinquencies and non-performing and potential problem loans. Diversification in the loan portfolio is a means of managing risk associated with fluctuations in economic conditions. Commercial and industrial loans are underwritten after evaluating and understanding the borrower’s ability to operate profitably and prudently expand its business. Underwriting standards are designed to promote relationship banking rather than transactional banking. Once it is determined that the borrower’s management possesses sound ethics and solid business acumen, our management examines current and projected cash flows to determine the ability of the borrower to repay their obligations as agreed. Commercial and industrial loans are primarily made based on the identified cash flows of the borrower and secondarily on the underlying collateral provided by the borrower. The cash flows of borrowers, however, may not be as expected and the collateral securing these loans may fluctuate in value. Most commercial and industrial loans are secured by the assets being financed or other business assets such as accounts receivable or inventory and may incorporate a personal guarantee; however, some short-term loans may be made on an unsecured basis. In the case of loans secured by accounts receivable, the availability of funds for the repayment of these loans may be substantially dependent on the ability of the borrower to collect amounts due from its customers. Commercial real estate loans are subject to underwriting standards and processes similar to commercial and industrial loans, in addition to those of real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally largely dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Commercial real estate loans may be more adversely affected by conditions in the real estate markets or in the general economy. The properties securing the Company’s commercial real estate portfolio are diverse in terms of type and geographic location. This diversity helps reduce the Company’s exposure to adverse economic events that affect any single market or industry. Management monitors and evaluates commercial real estate loans based on collateral, geography and risk grade criteria. As a general rule, the Company avoids financing single-purpose projects unless other underwriting factors are present to help mitigate risk. The Company also utilizes third-party experts to provide insight and guidance about economic conditions and trends affecting market areas it serves. In addition, management tracks the level of owner-occupied commercial real estate loans versus non-owner occupied loans. At June 30, 2016 and December 31, 2015, commercial real estate loans equal to approximately 42.8% and 44.3%, respectively, of the outstanding principal balance of our commercial real estate loans were secured by owner-occupied properties. 14 With respect to loans to developers and builders that are secured by non-owner occupied properties that the Company may originate from time to time, the Company generally requires the borrower to have had an existing relationship with the Company and have a proven record of success. Construction loans are underwritten utilizing feasibility studies, independent appraisal reviews, sensitivity analysis of absorption and lease rates and financial analysis of the developers and property owners. Construction loans are generally based upon estimates of costs and value associated with the complete project. These estimates may be inaccurate. Construction loans often involve the disbursement of substantial funds with repayment substantially dependent on the success of the ultimate project. Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim loan commitment from the Company until permanent financing is obtained. These loans are closely monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, governmental regulation of real property, general economic conditions and the availability of long-term financing. Agricultural production, real estate and development lending is susceptible to credit risks including adverse weather conditions, pest and disease, as well as market price fluctuations and foreign competition. Agricultural loan underwriting standards are maintained by following Company policies and procedures in place to minimize risk in this lending segment. These standards consist of limiting credit to experienced farmers who have demonstrated farm management capabilities, requiring cash flow projections displaying margins sufficient for repayment from normal farm operations along with equity injected as required by policy, as well as providing adequate secondary repayment and sponsorship including satisfactory collateral support. Credit enhancement obtained through government guarantee programs may also be used to provide further support as available. The Company originates consumer loans utilizing common underwriting criteria specified in policy. To monitor and manage consumer loan risk, policies and procedures are developed and modified, as needed, jointly by line and staff personnel. This activity, coupled with relatively small loan amounts that are spread across many individual borrowers, minimizes risk. Additionally, trend and outlook reports are reviewed by management on a regular basis. Underwriting standards for 1-4 family, home equity lines and loans follow bank policy, which include, but are not limited to, a maximum loan-to-value percentage of 80%,a maximum housing and total debt ratio of 36% and 42%, respectively and other specified credit and documentation requirements. The Company maintains an independent loan review department that reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management. The loan review process complements and reinforces the risk identification and assessment decisions made by lenders and credit personnel, as well as the Bank’s policies and procedures. Purchased Credit-Impaired (“PCI”) Loans. We evaluated loans purchased in the Acquisition in accordance with accounting guidance in ASC 310-30 related to loans acquired with deteriorated credit quality. Acquired loans are considered credit-impaired if there is evidence of significant deterioration of credit quality since origination and it is probable, at the acquisition date, that we will be unable to collect all contractually required payments receivable. Management has determined certain loans purchased in the MLB Acquisition to be PCI loans based on credit indicators such as nonaccrual status, past due status, loan risk grade, loan-to-value ratio, etc. Revolving credit agreements (e.g., home equity lines of credit and revolving commercial loans) are not considered PCI loans as cash flows cannot be reasonably estimated. For acquired loans not considered credit-impaired, the difference between the contractual amounts due (principal amount) and the fair value is accounted for subsequently through accretion. We recognize discount accretion based on the acquired loan’s contractual cash flows using an effective interest rate method. The accretion is recognized through the net interest margin. The following table presents the fair value of purchased credit-impaired and other loans acquired from Mother Lode Bank as of the acquisition date: December 23, 2015 (in thousands) Purchased credit-impaired loans Other purchased loans Total Contractually required payments including interest $ 1,982 $ 44,007 $ 45,989 Less: nonaccretable difference ) 0 ) Cash flows expected to be collected (undiscounted) 879 44,007 44,886 Accretable yield ) ) ) Fair value of purchased loans $ 865 $ 41,966 $ 42,831 15 The following table reflects the outstanding balance and related carrying value of PCI loans as of June 30, 2016 and December 31, 2015: (in thousands) June 30, 2016 December 31, 2015 Commercial real estate: Unpaid principal balance Carrying value Unpaid principal balance Carrying value Commercial real estate- construction $ 0 $ 0 $ 0 $ 0 Commercial real estate- mortgages 0 0 196 118 Land 795 286 795 269 Farmland 0 0 0 0 Commercial and industrial 529 529 794 478 Consumer 0 0 0 0 Consumer residential 0 0 0 0 Agriculture 0 0 0 0 Total purchased credit-impaired loans $ 1,324 $ 815 $ 1,785 $ 865 For the PCI loans, the accretable yield represents the excess of the cash flows expected to be collected at acquisition over the fair value of the loans at the acquisition date, and is accreted into interest income over the estimated remaining life of the purchased credit-impaired loans using the effective yield method, provided that the timing and amount of future cash flows is reasonably estimable. The cash flows expected to be collected are updated each quarter based on current assumptions regarding default rates, loss severities, and other factors that are reflective of current market conditions. Probable decreases in expected cash flows after acquisition result in the recognition of impairment as a specific allowance for loan losses or a charge-off to the allowance. The accretable yield balance for PCI loans was $14,000 at December 31, 2015, all of which was accreted to interest income during the first quarter of 2016, as each of the PCI loans had short-term maturities. The nonaccretable difference represents the difference between the undiscounted contractual cash flows and the undiscounted expected cash flows, and also reflects the estimated credit losses in the acquired loan portfolio at the acquisition date and can fluctuate due to changes in expected cash flows during the life of the PCI loans. Non-Accrual and Past Due Loans. Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on non-accrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on non-accrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Non-accrual loans, segregated by class of loans, were as follows: (in thousands) June 30, 2016 December 31, 2015 Commercial real estate: Land $ $ 2,739 Farmland 0 51 Commercial and industrial 314 322 Agriculture 0 2,704 Total non-accrual loans $ $ 5,816 Excluded from the above non-accrual loan table are the carrying values of Purchased Credit Impaired loans acquired in the MLB Acquisition. Had non-accrual loans performed in accordance with their original contract terms, we would have recognized additional interest income of approximately $38,000 and $79,000 in the three and six month periods ended June 30, 2016, respectively, as compared to $71,000 and $153,000 in the same periods of 2015. 16 The following table analyzes past due loans including the non-accrual loans in the above table, segregated by class of loans, as of June 30, 2016 (in thousands): June 30, 2016 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Past Due Total Past Due Current Purchased Credit Impaired Loans Total Greater Than 90 Days Past Due and Still Accruing Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 16,459 $ 0 16,459 $ 0 Commercial R.E. - mortgages 0 0 0 0 371,393 0 371,393 0 Land 0 0 2,047 2,047 7,145 286 9,478 0 Farmland 0 0 0 0 56,260 0 56,260 0 Commercial and industrial 994 0 307 1,301 63,529 529 65,359 0 Consumer 0 0 0 0 910 0 910 0 Consumer residential 0 0 0 0 35,275 0 35,275 0 Agriculture 0 0 0 0 24,640 0 24,640 0 Total $ 994 $ 0 $ 2,354 $ 3,348 $ 575,611 $ 815 579,774 $ 0 The following table analyzes past due loans including the non-accrual loans in the above table, segregated by class of loans, as of December31, 2015 (in thousands): December 31, 2015 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Past Due Total Past Due Current Purchased Credit Impaired Loans Total Greater Than 90 Days Past Due and Still Accruing Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 19,363 $ 0 $ 19,363 $ 0 Commercial R.E. – mortgages 0 0 0 0 363,526 118 363,644 0 Land 0 0 2,261 2,261 7,709 269 10,239 0 Farmland 1,182 0 51 1,233 28,568 0 29,801 0 Commercial and industrial 352 0 312 664 62,634 478 63,776 0 Consumer 0 0 0 0 774 0 774 0 Consumer residential 0 0 0 0 32,588 0 32,588 0 Agriculture 0 2,704 0 2,704 18,143 0 20,847 0 Total $ 1,534 $ 2,704 $ 2,624 $ 6,862 $ 533,305 $ 865 $ 541,032 $ 0 Impaired Loans. Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. There was no interest income realized on impaired loans for the three months ended June 30, 2016 and 2015. 17 Impaired loans as of June 30, 2016 and December 31, 2015 are set forth in the following tables. PCI loans are excluded from the tables below, as they have not experienced post acquisition declines in cash flows expected to be collected. (in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance June 30, 2016 Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 0 Commercial R.E. - mortgages 0 0 0 0 0 Land 2,712 292 2,340 0 Farmland 0 0 0 0 0 Commercial and Industrial 355 314 0 314 680 Consumer 0 0 0 0 0 Consumer residential 0 0 0 0 0 Agriculture 0 0 0 0 0 Total $ 3,067 $ 606 $ $ $ 680 December 31, 2015 Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 0 Commercial R.E. - mortgages 0 0 0 0 0 Land 0 2,739 2,739 722 Farmland 63 51 0 51 0 Commercial and Industrial 357 322 0 322 0 Consumer 0 0 0 0 0 Consumer residential 0 0 0 0 0 Agriculture 2,704 2,704 0 2,704 0 Total $ $ 3,077 $ 2,739 $ 5,816 $ 722 Average recorded investment in impaired loans outstanding as of June 30, 2016 and 2015 is set forth in the following table. Average Recorded Investment for the (in thousands) Three Months Ended June 30, 2016 Three Months Ended
